Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed processing a plurality of tasks according to a unique processing delay based on a determination that at least one of the multiple tasks includes sensitive information, within the context of the independent claims as a whole.  
Sitsky (US 9,928,260) discloses indexing cloud data by breaking a job into work items and sending the work items to cloud processes (abstract).  Regular expression or pattern matching is used to flag certain types of information for priority treatment (col. 10:32-40).  The types of priority information can include credit card numbers or social security numbers (Id.).
Patanella (US 9,183,037) discloses an automation server that accesses information regarding an activity comprising a first and second operation (abstract).  A sequence numbers are generated based on dependency of the second operation on an output from the first operation (Id.).  Operations may need to wait to begin operation until another operation completes (col. 9:8-16).  Operations may be associated with additional information, such as data that identifies whether the operation is associated with sensitive data (col. 9:64-67 and col. 10:1-3).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199